Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant arguments are not persuasive.  Please see Rezaee (9940545) which has already been used in the pervious 103 rejection.   Rezaee teaches comparing image regions from a model image and a current image and based on the comparison finding location using a probability distribution (see col. 11 lines 35 to col. 12 line 28).  Note that image regions are composed of pixels and all pixels have values.
Regarding claim 22, Zou (20170337672) teaches the newly added features.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (20170213339) in view of Rezaee (8401285).
Regarding claim 1, Hibbard teaches a system, comprising: at least one storage device storing a set of instructions (par. 74); and 

 obtain a scanning image, the scanning image including a plurality of pixels representing an anatomical structure (par. 48); 
obtain a trained segmentation mode (par. 87-92); 
determine a location probability distribution of the anatomical structure in the scanning image based on the trained segmentation model (pars. 99-100); 
generate a segmentation result related to the anatomical structure based on the location probability distribution (par. 100); 
Hibbard does not disclose saving the results to a dicom header.
Rezaee discloses save segmentation result into a tag of a digital imaging and communications in medicine (DICOM) file (see col. 9 lines 1-25) and also determine pixel values of the plurality of pixels representing the anatomical structure based on the trained segmentation model: compare pixel value of a pixel in the scanning image with the pixel values of the plurality of pixels representing the anatomical structure; determine a location probability distribution of the anatomical structure in the
scanning image based on a result of comparison (see col. 11 line 35 to col. 12 line 28).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Hibbard to ability to store information in the dicom header  and location probability as taught by Rezaee.  The reason is because it allows the system to read the header file and use valuable information and determine the location of a ROI by comparing a images. 
Regarding claim 2, see figure 1a and par. 89 of Hibbard.
	Regarding claim 3, see pars. 34 and 80 of Hibbard, contours.
	Regarding claim 4, see par. 100 of Hibbard.

	Regarding claim 6, see pars. 29 and 87-92 of Hibbard.
	Regarding claims 7-17, see the rejection of claims 1-6 and see figure 3 of Hibbard.
	Regarding claim 21, see col. 15 lines 56 to col. 16 line 8 of Rezaee.
Regarding claim 23, see col. 15 lines 56 to col. 16 line 8 of Rezaee.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (20170213339) in view of Rezaee (8401285) in further view of Zou (20170337672).
Regarding claim 22, Rezaee teaches Dicom data in the rejection of claim 1.  
Zou teaches that it includes volume and layer data in par. 32.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Hibbard and Rezaee the types of information stored in the Dicom header as taught by Zou. The reason is because it allows the system to find key information about the file (see motivation in par. 32 of Zou).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666